Order entered October 19, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01174-CV

              IN RE: ROBERT P. BAXTER, JR. AND MARSHA ELLISON
                   D/B/A ELLISON LEASE OPERATING, Relators

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-14831

                                          ORDER
                        Before Justices Francis, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                 /s/ ROBERT M. FILLMORE
                                                     JUSTICE